IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 08-50862
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

EDDY RAUL ZETINO-MORALES, also known as Eddy Raul Cety-Morales

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 2:07-CR-1048-ALL


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Eddy Raul Zetino-Morales (Zetino) appeals the within-guidelines sentence
that he received after he pleaded guilty to being in this country unlawfully after
removal in violation of 8 U.S.C. § 1326. He contends that his sentence is not
entitled to a presumption of reasonableness because it was calculated pursuant
to U.S.S.G. § 2L1.2, which he argues is not supported by empirical evidence. He
further contends that his sentence is unreasonable even if a presumption of
reasonableness is applicable.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50862

      Zetino’s contention that his sentence is not entitled to a presumption of
reasonableness because the relevant Guideline is not supported by empirical
evidence is without merit. See United States v. Mondragon-Santiago, 564 F.3d
357, 367 (5th Cir. 2009). Zetino’s sentence is presumptively reasonable. See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Moreover, the district
court addressed the factors set out at 18 U.S.C. § 3553(a)--particularly the need
to deter Zetino from committing future offenses--when imposing sentence.
Zetino has failed to rebut the presumption of reasonableness.
      AFFIRMED.




                                        2